Opinions of the United
2002 Decisions                                                                                                             States Court of Appeals
                                                                                                                              for the Third Circuit


6-10-2002

Roman v. Comm Social Security
Precedential or Non-Precedential: Non-Precedential

Docket No. 01-4252




Follow this and additional works at: http://digitalcommons.law.villanova.edu/thirdcircuit_2002

Recommended Citation
"Roman v. Comm Social Security" (2002). 2002 Decisions. Paper 337.
http://digitalcommons.law.villanova.edu/thirdcircuit_2002/337


This decision is brought to you for free and open access by the Opinions of the United States Court of Appeals for the Third Circuit at Villanova
University School of Law Digital Repository. It has been accepted for inclusion in 2002 Decisions by an authorized administrator of Villanova
University School of Law Digital Repository. For more information, please contact Benjamin.Carlson@law.villanova.edu.
                                                     NOT PRECEDENTIAL

                  UNITED STATES COURT OF APPEALS
                      FOR THE THIRD CIRCUIT


                           No. 01-4252


                           JANE    ROMAN,
                                            Appellant

                                  v.

                 COMMISSIONER OF SOCIAL SECURITY
                           ____________

           APPEAL FROM THE UNITED STATES DISTRICT COURT
                  FOR THE DISTRICT OF NEW JERSEY
                  (D.C. Civ. No. 00-cv-01244 )
       District Judge:   Honorable Dickinson R. Debevoise
                           ____________

           Submitted Under Third Circuit L.A.R. 34.1(a)
                           June 5, 2002
       Before:   SCIRICA, BARRY, and WEIS, Circuit Judges.
                    ( Filed: June 10, 2002)
                           ____________

                             OPINION


WEIS, Circuit Judge.
          Claimant Jane Roman was twenty-eight years of age when she sustained
personal injuries in a June 1992 automobile accident. She has not been steadily
employed since that time.
          Claimant had three surgical procedures to her left shoulder, the last of
which took place in 1994. The chief residuals from the accident are an impairment to
her left shoulder, occasional numbness of the left hand, headaches, and cervical spasms.
Roman is left-handed.
          Claimant has a tenth grade education and has two children whom she is
raising with the assistance of her mother and ex-husband. She was formerly employed as
a fleet service clerk at John F. Kennedy Airport in New York. This job involved loading
and unloading airplanes.
          After a hearing, an ALJ found that Roman was unable to return to her
former employment. He also found that she would probably be unable to return to her
earlier position of file clerk because of her inability to reach high drawers.
          The ALJ determined, however, that claimant had the capacity to perform
light work. In addition to consulting the grids, the ALJ heard testimony from a
vocational expert who said that the claimant could work as a courier or mail sorter and
was able to do general office clerical work. The Appeals Council affirmed the ALJ’s
decision and claimant then filed an appeal to the District Court.
          The District Court reviewed the record in this case in great detail and we
see no need to duplicate its efforts. We agree that the claimant has not demonstrated
legal error in the Social Security agency proceeding. We further agree with the District
Court that there was substantial evidence to support the decision that the claimant is not
disabled for Social Security purposes.
          Accordingly, the judgment of the District Court will be affirmed.

______________________________
TO THE CLERK:


          Please file the foregoing Opinion.



                              /s/Joseph F. Weis, Jr.
                                                       United States Circuit Judge